91 N.Y.2d 966 (1998)
695 N.E.2d 714
672 N.Y.S.2d 845
The People of the State of New York, Respondent,
v.
Judy Haynes, Appellant.
Court of Appeals of the State of New York.
Argued March 31, 1998.
Decided April 30, 1998.
Joel Atlas, New York City, and Daniel L. Greenberg for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Tami J. Aisenson and Rona Feinberg of counsel), for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
*967MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant was convicted of two counts of grand larceny, fourth degree. There was evidence adduced at trial that defendant stole complainant's purse, which was hanging from the back of a chair on which she was seated. While sitting back in the chair, complainant felt the buckle on the purse strap being pulled across her back as defendant grabbed it. This evidence was sufficient to establish the "from the person" element of Penal Law § 155.30 (5).
Defendant's remaining contention lacks merit.
Order affirmed in a memorandum.